Citation Nr: 1332930	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  10-16 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected diplopia, status post strabismus surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran had active service from July 1981 to July 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in New Orleans, Louisiana, that granted service connection for diplopia, status post strabismus surgery, and assigned an initial zero percent disability rating.  The Veteran expressed disagreement with the initial disability rating and perfected a substantive appeal.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

A review of the medical evidence of record reveals that the Veteran was afforded a VA eye examination in May 2010.  However, the examination report does not include a Goldman Perimeter Chart.  The chart is necessary to properly rate the claim and additional search efforts must be made to locate it.  38 C.F.R. § 4.78(a).  If the May 2010 Goldman Perimeter Chart cannot be located or the Veteran asserts his diplopia has materially increased in severity since May 2010, the Veteran must be afforded a new VA eye examination.

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran for his service-connected eye disability should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall request that the Veteran identify any recent medical treatment for his service connected diplopia and furnish appropriate authorization for the release of private medical records.

In doing so, the RO/AMC shall ask the Veteran to indicate whether his service-connected diplopia has materially increased in severity since May 2010.

The RO/AMC shall take the necessary steps to obtain all records of VA treatment.  Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the 
Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeal.
2.  The RO/AMC shall endeavor to locate the Goldman Perimeter Chart accompanying the May 2010 VA examination.  Efforts to obtain the chart must continue until it is obtained, or it is reasonably certain that it does not exist or that further efforts would be futile.  All search efforts must be documented in the Veteran's claims file with notice to the Veteran and his representative in the event that the chart cannot be located.

3.  If the May 2010 Goldman Perimeter Chart is unavailable or if the newly generated evidence suggests that the Veteran's diplopia has materially increased in severity since May 2010, the RO/AMC shall afford the Veteran an appropriate VA examination.

The examination must be performed by a licensed optometrist or ophthalmologist to determine the current severity of his service-connected diplopia.  The claims file, with inclusion of any newly generated records and  access to pertinent documents in Virtual VA, must be provided to the examiner prior to the examination, and the examiner shall indicate receipt and review.  All tests deemed necessary must be accomplished, and all clinical findings reported in detail.   

Specifically, the VA examiner's clinical findings must include a Goldman perimeter chart to identify the four major quadrants (upward, downward, left and right lateral) and the central field (20 degrees or less).  For each eye, the examiner must chart the areas of diplopia and include the plotted chart with the examination report.  The examiner should indicate whether the Veteran's diplopia is occasional or correctable with spectacles.

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  Claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

